--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Copy

SIXTH AMENDMENT TO AMENDED AND RESTATED
 
FIRST LIEN CREDIT AGREEMENT
 
This SIXTH AMENDMENT TO AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT
(“Amendment”), dated as of February 5, 2010, is by and among Energy XXI Gulf
Coast, Inc., a Delaware corporation (the “Borrower”), the lenders party to the
First Lien Credit Agreement described below (the “Lenders”), and The Royal Bank
of Scotland plc, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other parties in the capacities herein
identified.
 
RECITALS
 
WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Amended and Restated First Lien Credit Agreement,
dated as of June 8, 2007, as modified by the Consent Regarding Amended and
Restated First Lien Credit Agreement dated as of July 27, 2007, as amended by
that certain First Amendment to Amended and Restated First Lien Credit Agreement
dated effective as of November 19, 2007, as amended by that certain Waiver,
Consent and Second Amendment to Amended and Restated First Lien Credit Agreement
dated effective as of December 1, 2008, as amended by the Third Amendment to
Amended and Restated First Lien Credit Agreement dated as of April 6, 2009, as
modified by the Waiver and Consent to Amended and Restated First Lien Credit
Agreement dated as of June 30, 2009, as amended and modified by the Waiver,
Consent and Fourth Amendment to Amended and Restated First Lien Credit Agreement
dated as of September 11, 2009 and as amended and modified by the Fifth
Amendment to Amended and Restated First Lien Credit Agreement dated as of
December 11, 2009 (as so modified, and as amended, supplemented and amended,
herein the “2007 First Lien Credit Agreement”, and the 2007 First Lien Credit
Agreement as amended, supplemented, amended and restated or otherwise modified
from time to time, the “First Lien Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Administrative Agent, the Issuer,
and the Lenders amend the First Lien Credit Agreement in certain respects as set
forth herein.
 
NOW Therefore, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
AGREEMENT
 
Section 1. Definitions.  Capitalized terms used herein but not defined herein
shall have the meanings as given them in the First Lien Credit Agreement, unless
the context otherwise requires.
 
Section 2. Amendments to First Lien Credit Agreement.
 
(a) Amendment to the preamble of the First Lien Credit Agreement.  The preamble
to the First Lien Credit Agreement is hereby amended by replacing the phrase
“CORPORATION (“RBS Securities”) and BNP PARIBAS (“BNP Paribas”), as Joint Lead
Arrangers and Joint Bookrunners, BNP PARIBAS, as syndication agent (in such
capacity, the “Syndication Agent”) for the Lenders, and GUARANTY BANK, FSB and
BMO CAPITAL MARKETS FINANCING, INC. f/k/a HARRIS NESBITT FINANCING, INC., as
co-documentation agents (in such capacity, each a “Co-Documentation Agent” for
the Lenders” with the phrase “INC. (“RBS Securities”) and BNP PARIBAS SECURITIES
CORP. (“BNPPSC”), as Lead Arrangers (in such capacity the “Lead Arrangers”), and
BNPPSC as Syndication Agent (in such capacity, the “Syndication Agent”) for the
Lenders”.
 
 

--------------------------------------------------------------------------------

 
 
(b) Amendment to Section 1.1 of the First Lien Credit Agreement.  Section 1.1 of
the First Lien Credit Agreement is hereby amended by adding the following new
defined terms in alphabetical order:
 
“BNPPSC” is defined in the preamble.
 
“Lead Arrangers” means, collectively, RBS Securities and BNPPSC.
 
(c) Amendment to Section 1.1 of the First Lien Credit Agreement.  Section 1.1 of
the First Lien Credit Agreement is hereby amended by replacing the following
defined terms in their entirety with the following:
 
“Agents” means each of the Administrative Agent, the Syndication Agent and the
Lead Arrangers.”
 
“Applicable Commitment Fee Margin” means 0.50%.”
 
“Applicable Margin” means, for any day and with respect to all Loans maintained
as LIBO Rate Loans or Base Rate Loans, the applicable percentage set forth below
corresponding to the Borrowing Base Utilization Percentage:
 
If the Borrowing
Base Utilization
Percentage is:
Then the Applicable Margin for LIBO Rate Loans is:
Then the Applicable Margin for Base Rate Loans is:
Greater than or equal to 90%
3.50%
2.50%
Greater than or equal to 75% but less than 90%
3.25%
2.25%
Greater than or equal to 50% but less than 75%
3.00%
2.00%
Less than 50%
2.75%
1.75%



If at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 2.8.2 or 2.8.3, then the “Applicable Margin” means the rate per annum
set forth on the grid when the Borrowing Base Utilization Percentage is at its
highest level until such time as such Reserve Report has been delivered.”
 
 
2

--------------------------------------------------------------------------------

 
“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) the Administrative Agent and/or BNP Paribas (as the case may be)
on terms satisfactory to the Administrative Agent in an amount equal to the
Stated Amount of such Letter of Credit (or such lesser amount as the
Administrative Agent and/or BNP Paribas (as the case may be) has approved in its
sole discretion).”
 
“EBITDA” means, for any applicable period and with the respect to the Borrower
and its consolidated Subsidiaries, the sum of (a) Net Income, plus (b) to the
extent deducted in determining Net Income, the sum of (i) amounts attributable
to amortization, depletion and depreciation of assets, (ii) income tax expense,
(iii) Interest Expense for such period, and (iv) reasonable transaction fees and
expenses incurred in connection with negotiation, execution and delivery of this
Agreement and the other Loan Documents; provided, however, that (A) for the
Fiscal Quarter ending March 31, 2009, EBITDA for such Fiscal Quarter shall be
deemed to be equal to $153,351,230 (of which $12,809,618 is attributable to
properties acquired from MitEnergy Upstream LLC), (B) for the Fiscal Quarter
ending June 30, 2009, EBITDA for such Fiscal Quarter shall be deemed to be equal
to $87,255,666 (of which $15,862,666 is attributable to properties acquired from
MitEnergy Upstream LLC), (C) for the Fiscal Quarter ending September 30, 2009,
EBITDA for such Fiscal Quarter shall be deemed to be equal to $75,291,000 (of
which $24,397,000 is attributable to properties acquired from MitEnergy Upstream
LLC) and (D) for the Fiscal Quarter ending December 31, 2009, EBITDA for such
Fiscal Quarter shall be deemed to be equal to $144,883,000 (of which $44,485,000
is attributable to properties acquired from MitEnergy Upstream LLC) (or if less,
the amount certified by the Borrower in its Compliance Certificate in respect of
the Fiscal Quarter ending December 31, 2009); provided, further, that any
calculation of EBITDA hereunder for any applicable period shall be made using an
EBITDA for such applicable period calculated on a pro forma basis (inclusive of
any acquisitions and/or divestitures, if any, of assets or equity interests made
during such applicable period as if such acquisitions or divestitures had been
made at the beginning of such applicable period).”
 
“Intercreditor Agreement” means the Intercreditor Agreement, dated November 12,
2009, executed and delivered by the Administrative Agent, the Second Lien
Agents, the Parent and the Obligors, as amended, supplemented, amended and
restated, replaced or otherwise modified from time to time.”
 
“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of:
 
(a)  EBITDA computed for the period consisting of such Fiscal Quarter and each
of the three immediately preceding Fiscal Quarters
 
to
 
 
3

--------------------------------------------------------------------------------

 
(b)  Interest Expense computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters.”
 
“Interest Expense” means, for any applicable period, the aggregate cash interest
expense (both accrued and paid and net of interest income paid during such
period to the Borrower and its Subsidiaries) of the Borrower and its
Subsidiaries for such applicable period, including the portion of any payments
made in respect of Capitalized Lease Liabilities allocable to interest expense,
but excluding one-time write-offs of unamortized upfront fees and other upfront
fees and expenses associated with this Agreement and the other Loan Documents,
the Existing Credit Agreement and the “Loan Documents” thereunder and the PP
Debt Documents and the Second Lien Note Documents; provided, however, (A) for
the Fiscal Quarter ending March 31, 2009, Interest Expense for such Fiscal
Quarter shall be deemed to be equal to $19,543,000, (B) for the Fiscal Quarter
ending June 30, 2009, Interest Expense for such Fiscal Quarter shall be deemed
to be equal to $20,897,000, (C) for the Fiscal Quarter ending September 30,
2009, Interest Expense shall be deemed to be equal to $20,813,000, and (D) for
the Fiscal Quarter ending December 31, 2009, Interest Expense shall be deemed to
be equal to $24,167,000.”
 
“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount that is undrawn and available under all issued
and outstanding Letters of Credit, and (b) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.  The Letter of Credit
Outstandings of any Lender (other than an Impacted Lender to the extent provided
in Section 2.1.2) at any time shall be its Percentage of the Letter of Credit
Outstandings at such time.”
 
“Loan Commitment Amount” means, on any date, $400,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2.”
 
“Second Lien Indenture” means the Indenture, dated November 12, 2009, pursuant
to which the Second Lien Notes are issued, as amended, supplemented, amended and
restated, refinanced or otherwise modified from time to time in accordance with
Section 7.2.11 and the Intercreditor Agreement.”
 
“Secured Debt” means, on any date and without duplication, the Indebtedness of
the Borrower and its Subsidiaries that is secured by a Lien on any property
and/or assets of the Borrower and/or its Subsidiaries (including without
limitation, second lien financing, if any).  For the avoidance of doubt,
“Secured Debt” includes, but is not limited to, amounts of Indebtedness
outstanding under this Agreement (including Letter of Credit Outstandings less
the amount of any cash collateral in respect thereof, if any, held in an account
maintained with (or on behalf of) the Administrative Agent and/or BNP Paribas
(as the case may be)), any put premium financing under Hedging Agreements with a
counterparty that is a Secured Party, any secured obligations of the Borrower or
its Subsidiaries to pay any deferred premiums on any Hedge Agreement, and
Capital Lease Liabilities (if any).
 
 
4

--------------------------------------------------------------------------------

 
“Secured Debt Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of
 
(a)  Secured Debt outstanding on the last day of such Fiscal Quarter
 
to
 
(b)  EBITDA computed for the period consisting of such Fiscal Quarter and each
of the three immediately preceding Fiscal Quarters;
 
provided, however, that for purposes of the calculation of Secured Debt for
purposes of this definition, Secured Debt shall not include (i) Letters of
Credit that support payment of performance, surety or appeal bonds (or similar
obligation) that are Indebtedness for purposes of such calculation shall not be
included in such calculation to the extent it would cause a duplication of
Indebtedness for such calculation or (ii) Letters of Credit to the extent such
Letters of Credit are Cash Collateralized.”
 
“Stated Maturity Date” means February 28, 2013.”
 
“Total Debt” means, on any date and without duplication, the outstanding
principal amount of all Indebtedness of the Borrower and its Subsidiaries of the
type referred to in clause (a) (which, in the case of the Loans or PP Debt or
Second Lien Indebtedness, shall be deemed to equal the actual daily amount of
the Loans or PP Notes or Second Lien Notes, as the case may be, outstanding for
such date), clause (b) (which, in the case of Letter of Credit Outstandings
shall be deemed to equal the actual daily amount of Letter of Credit
Outstandings for such date less the amount of any cash collateral in respect
thereof, if any, held in an account maintained with (or on behalf of) the
Administrative Agent and/or BNP Paribas (as the case may be)), clause (c),
clause (f) (but excluding any current non-cash asset or liability (including in
respect of Hedging Agreements) described in or calculated pursuant to the
requirements of Statement of Financial Accounting Standards 133 and 143, in each
case as amended (provided that, for the avoidance of doubt, the calculation of
Total Debt shall include any current assets or liabilities in respect of the
termination of any Hedging Agreement), and clause (g), in each case of the
definition of “Indebtedness” (exclusive of intercompany Indebtedness between the
Borrower and its Subsidiaries but including the Indebtedness in respect of
principal hereunder and under the PP Notes and under the Second Lien Notes, as
the case may be) and any Contingent Liability in respect of any of the
foregoing.
 
“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of
 
(a)  Total Debt outstanding on the last day of such Fiscal Quarter
 
 
5

--------------------------------------------------------------------------------

 
to
 
(b)  EBITDA computed for the period consisting of such Fiscal Quarter and each
of the three immediately preceding Fiscal Quarters;
 
provided, however, that for purposes of the calculation of Total Debt for
purposes of this definition, Total Debt shall not include (i) Letters of Credit
that support payment of performance, surety or appeal bonds (or similar
obligation) that are Indebtedness for purposes of such calculation shall not be
included in such calculation to the extent it would cause a duplication of
Indebtedness for such calculation or (ii) Letters of Credit to the extent such
Letters of Credit are Cash Collateralized.”
 
“Transaction Documents” means, collectively, the PP Debt Documents and the
Second Lien Note Documents and the documents and agreements executed and
delivered in connection therewith, in each case as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
Section 7.2.11.
 
(d) Amendment to Section 1.1 of the First Lien Credit Agreement.  Section 1.1 of
the First Lien Credit Agreement is hereby amended by deleting the following
defined terms: (i) “Acquisition”; (ii) “Approved Southwest Speaks Assets Sale”;
(iii) “Arrangers”; (iv) “Assets”; (v) “BNP Paribas”; (vi) “Castex”; (vii)
“Castex Acquisition”; (viii) “Castex Oil and Gas Properties”; (ix) “Castex PSA”;
(x) “Co-Documentation Agent”; (xi) “Existing Lenders”; (xii) “Existing
Obligations”; (xiii) “EXXI, Inc.”; (xiv) “EXXI Texas GP”; (xv) “EXXI Texas LP”;
(xvi) “Marlin Acquisition”; (xvii) “Marlin PSA”; (xviii) “90% Hedging Position”;
(xix) “Pledged Notes”; (xx) “Pogo Oil and Gas Properties”; (xxi) “Primary
Syndication”; (xxii) “PSA”; (xxiii) “PV9”; (xxiv) “Qualified PP Debt Interest”;
(xxv) “Seller”; (xxvi) “TEC”; (xxvii) “Third Amendment”; (xxviii) “Transaction”;
and (xxix) “Transaction Costs”.
 
(e) Amendment to Section 1.5(a) of the First Lien Credit Agreement.  Section
1.5(a) of the First Lien Credit Agreement is hereby amended by replacing the
phrase “basis consistent with those used in the preparation of the financial
statements referred to in clause (a)(i) of Section 5.1.8” with the phrase
“consistent basis”.
 
(f) Amendment to Section 1.5(b) of the First Lien Credit Agreement.  Section
1.5(b) of the First Lien Credit Agreement is hereby amended by adding “, Secured
Debt Leverage Ratio” after the words “Interest Coverage Ratio”.
 
(g) Amendment to Section 2.1.2 of the First Lien Credit Agreement.  Section
2.1.2 of the First Lien Credit Agreement is hereby amended by adding the
sentence “No Issuer shall be required to issue any Letter of Credit if, after
giving effect thereto, such Issuer’s Letter of Credit Outstandings would exceed
$20,000,000.” immediately following the first sentence after clause (b) thereof.
 
(h) Amendment to Section 2.8.2 of the First Lien Credit Agreement.  Section
2.8.2 of the First Lien Credit Agreement is hereby deleted and replaced in its
entirety with the following:
 
 
6

--------------------------------------------------------------------------------

 
“SECTION 2.8.2.  Annual Scheduled Determinations of the Borrowing
Base.  Promptly after June 30 of each calendar year, commencing June 30, 2010,
and in any event prior to September 30, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report in form and substance
satisfactory to the Administrative Agent, prepared by an Approved Engineer,
which Reserve Report shall be dated as of June 30 of such calendar year and
shall set forth the proven and producing oil and gas reserves attributable to
the Oil and Gas Properties owned directly by the Borrower and its Subsidiaries
that the Borrower wishes to include in the Borrowing Base and a projection of
the rate of production and future net income, taxes, operating expenses and
capital expenditures with respect thereto as of such date, based on pricing
assumptions consistent with SEC reporting requirements at the time, together
with additional data concerning pricing, hedging, quantities and purchasers of
production, and other information and engineering and geological data as the
Administrative Agent or any Lender may reasonably request.  Within fifteen (15)
days after receipt of all such Reserve Report and information, the
Administrative Agent shall make an initial determination of the new Borrowing
Base (the “Proposed Borrowing Base”), and upon such initial determination shall
promptly notify the Lenders in writing of its initial determination of the
Proposed Borrowing Base.  Such initial determination made by the Administrative
Agent shall be so made by the Administrative Agent in the exercise of its sole
discretion in accordance with the Administrative Agent’s customary practices and
standards for oil and gas lending as they exist at the particular time. In no
event shall the Proposed Borrowing Base exceed the aggregate Loan Commitments of
the Lenders.  The Required Lenders shall approve or reject the Administrative
Agent’s initial determination of the Proposed Borrowing Base by written notice
to the Administrative Agent within fifteen (15) days of the Administrative
Agent’s notification of its initial determination; provided, however that
failure by any Lender to confirm in writing, the Administrative Agent’s
determination of the Proposed Borrowing Base shall be and shall be deemed, an
approval of the Proposed Borrowing Base.  If the Required Lenders fail to
approve any such determination of the Proposed Borrowing Base made by the
Administrative Agent hereunder in such fifteen (15) day period, as the case may
be, then the Administrative Agent shall poll the Lenders to ascertain the
highest Proposed Borrowing Base then acceptable to the Required Lenders for
purposes of this Section 2.8.2 and, subject to the last sentence of this Section
2.8.2, such amounts shall become the new Borrowing Base effective on the date
specified in this Section 2.8.  Upon agreement by the Administrative Agent and
the Required Lenders of the new Borrowing Base, the Administrative Agent shall,
by written notice to the Borrower and the Lenders, designate the new Borrowing
Base available to the Borrower.  Such designation shall be effective as of the
Business Day specified in such written notice (or, if no effective date is
specified in such written notice, the next Business Day following delivery of
such written notice) and such new Borrowing Base shall remain in effect until
the next determination or redetermination of the Borrowing Base in accordance
with this Agreement.  Anything herein contained to the contrary notwithstanding,
any determination or redetermination of the Borrowing Base resulting in any
increase of the Borrowing Base in effect immediately prior to such determination
or redetermination shall require the approval of all the Lenders in their sole
discretion in accordance with their respective customary practices and standards
for oil and gas lending as they exist at the particular time.”
 
 
7

--------------------------------------------------------------------------------

 
(i) Amendment to Section 2.8.3 of the First Lien Credit Agreement.  Section
2.8.3 of the First Lien Credit Agreement is hereby amended by replacing the
first two sentences thereof in their entirety with the following:
 
“In addition, promptly after December 31 of each calendar year, commencing
December 31, 2010, and in any event prior to March 31 of each calendar year, the
Borrower will make available for review by the Administrative Agent a Reserve
Report in form and substance satisfactory to the Administrative Agent, prepared
by the Borrower’s petroleum engineers, which report shall be dated as of
December 31 of such calendar year and shall set forth the proven and producing
oil and gas reserves attributable to the Oil and Gas Properties owned directly
by the Borrower and its Subsidiaries that the Borrower wishes to include in the
Borrowing Base and a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, based on pricing assumptions consistent with SEC reporting
requirements at the time, together with additional data concerning pricing,
hedging, quantities and purchasers of production, and other information and
engineering and geological data as the Administrative Agent or any Lender may
reasonably request.  Within fifteen (15) days after receipt of all such Reserve
Reports and information (commencing with receipt of the Reserve Report dated
December 31, 2010), the Administrative Agent shall make an initial determination
of a Proposed Borrowing Base, and upon such initial determination shall promptly
notify the Lenders in writing of initial determination of the Proposed Borrowing
Base.
 
(j) Amendment to Section 2.8.6 of the First Lien Credit Agreement.  Section
2.8.6 of the First Lien Credit Agreement is hereby deleted and replaced in its
entirety with the following:
 
“SECTION 2.8.6.  Other Redeterminations of Borrowing Base.  Notwithstanding
anything to the contrary contained herein, the Borrowing Base will also be
redetermined or adjusted in accordance with the provisions of Section 7.1.13 and
Section 7.2.10(e).  Anything herein contained to the contrary notwithstanding,
any determination or redetermination of the Borrowing Base resulting in any
increase of the Borrowing Base in effect immediately prior to such determination
or redetermination shall require the approval of all the Lenders in their sole
discretion in accordance with their respective customary practices and standards
for oil and gas lending as they exist at the particular time.”
 
(k) Amendment to Section 3.3.2 of the First Lien Credit Agreement.  Section
3.3.2 of the First Lien Credit Agreement is hereby deleted and replaced in its
entirety with the following:
 
“SECTION 3.3.2.  Lead Arrangers’ and Administrative Agent’s Fees.  The Borrower
agrees to pay to the Lead Arrangers and the Administrative Agent, for their
respective accounts, the fees in the amounts and on the dates set forth in the
letter dated January 8, 2010.”
 
 
8

--------------------------------------------------------------------------------

 
(l) Amendment to Section 3.3.3 of the First Lien Credit Agreement.  Section
3.3.3 of the First Lien Credit Agreement is hereby replacing the phrase “equal
to 25 basis points on” with the phrase “to be agreed upon between the Borrower
and the Administrative Agent, according to”.
 
(m) Amendment to Section 3.3.5 of the First Lien Credit Agreement.  Section
3.3.5 of the First Lien Credit Agreement is hereby amended by replacing the
phrase “0.125% per annum” with the phrase “0.25% per annum”.
 
(n) Amendment to Section 5.2.1(b) of the First Lien Credit Agreement.  Section
5.2.1(b) of the First Lien Credit Agreement is hereby amended by replacing the
phrase “December 31, 2006” with the phrase “June 30, 2009 (or such more recent
date for which the financial information required under Section 7.1.1(b) shall
have been provided by the Borrower)”.
 
(o) Amendment to Section 6.2 of the First Lien Credit Agreement.  Section 6.2 of
the First Lien Credit Agreement is hereby amended by replacing the phrase “,
each Obligor’s participation in the consummation of all aspects of the
Transaction, and the execution, delivery and performance by the Borrower or (if
applicable) any Obligor of the agreements executed and delivered by it in
connection with the Transaction are in each case” with the phrase “are”.
 
(p) Amendment to Section 6.3 of the First Lien Credit Agreement.  Section 6.3 of
the First Lien Credit Agreement is hereby deleted and replaced in its entirety
with the following:
 
“SECTION 6.3.  Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Person (other than those that have been, or on the Effective
Date will be, duly obtained or made and that are, or on the Effective Date will
be, in full force and effect) is required for the due execution, delivery or
performance by any Obligor of any Loan Document to which it is a party.  Neither
the Borrower nor any of its Subsidiaries is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.”
 
(q) Amendment to Section 6.4 of the First Lien Credit Agreement.  Section 6.4 of
the First Lien Credit Agreement is hereby amended by deleting the phrase “and
each Transaction Document”.
 
(r) Amendment to Section 6.6 of the First Lien Credit Agreement.  Section 6.6 of
the First Lien Credit Agreement is hereby amended by replacing the phrase
“December 31, 2005, on a combined basis after giving pro forma effect to the
Transaction” with the phrase “June 30, 2009”.
 
 
9

--------------------------------------------------------------------------------

 
(s) Amendment to Section 6.7(b) of the First Lien Credit Agreement.  Section
6.7(b) of the First Lien Credit Agreement is hereby amended by deleting the
phrase “, the Transaction Documents or the Transaction”.
 
(t) Amendment to Section 6.13 of the First Lien Credit Agreement.  Section 6.13
of the First Lien Credit Agreement is hereby amended by deleting the
parenthetical “(including the Transaction)”.
 
(u) Amendment to Section 6.16 of the First Lien Credit Agreement.  Section 6.16
of the First Lien Credit Agreement is hereby amended by deleting the
parenthetical “(including, without limitation, the operation of the Properties
acquired pursuant to the Acquisition, the Castex Acquisition and the Marlin
Acquisition)”.
 
(v) Amendment to Section 7.1.1(a) of the First Lien Credit Agreement.  Section
7.1.1(a) of the First Lien Credit Agreement is hereby amended by deleting the
parenthetical “(provided that such comparative figures will not be required
until the Fiscal Quarter ending on June 30, 2007)”.
 
(w) Amendment to Section 7.1.1(s) of the First Lien Credit Agreement.  Section
7.1.1(s) of the First Lien Credit Agreement is hereby amended by deleting clause
(iii) thereof in its entirety, and inserting the word “and” immediately prior to
clause (ii).
 
(x) Amendment to Section 7.1.4 of the First Lien Credit Agreement.  Section
7.1.4 of the First Lien Credit Agreement is hereby amended by deleting the
following phrases: (i) “(including with respect to the Pogo Oil and Gas
Assets)”; and (ii) “(excluding the Pogo Oil and Gas Properties for the period
described in clause (x) below but including the Pogo Oil and Gas Properties for
the period described in clause (y) below) (x) from the Closing Date until June
30, 2007, with limits of not less than $65,000,000 per occurrence and in the
annual aggregate and with deductibles that are reasonably acceptable to the
Administrative Agent and (y) thereafter,”.
 
(y) Amendment to Section 7.1.5 of the First Lien Credit Agreement.  Section
7.1.5 of the First Lien Credit Agreement is hereby amended by inserting the
phrase “or alternatively, in accordance with GAAP,” immediately after the word
“GAAP” in the first sentence thereof.
 
(z) Amendment to Section 7.1.7 of the First Lien Credit Agreement.  Section
7.1.7 of the First Lien Credit Agreement is hereby deleted and replaced in its
entirety with the following:
 
“SECTION 7.1.7.  Use of Proceeds.  The Borrower has and will apply the proceeds
of the Credit Extensions as follows:
 
(a)           in the case of Loans, for working capital and general corporate
purposes of the Borrower and the Subsidiary Guarantors, including Permitted
Acquisitions by such Persons;
 
 
10

--------------------------------------------------------------------------------

 
(b)           for issuing Letters of Credit for the account of the Borrower and
its Subsidiaries; and
 
(c)           to pay transaction costs in connection with this Agreement and the
other Loan Documents.”
 
(aa) Amendment to Section 7.1.9 of the First Lien Credit Agreement.  Section
7.1.9 of the First Lien Credit Agreement is hereby deleted and replaced in its
entirety with the following:
 
“SECTION 7.1.9.  Cash Management.  The Borrower will keep all of its operating
accounts, Deposit Accounts and other bank accounts separate from, and will not
co-mingle any of its cash or money with, those of other Persons (including its
Subsidiaries).  The Borrower will, and will cause each Subsidiary Guarantor to:
(a) ensure that such Person’s Account Debtors forward payment of all amounts
owed by them to such Person to one of the Deposit Accounts of such Person set
forth on Item 6.19(a) of the Disclosure Schedule, and (b) deposit, or cause to
be deposited, promptly, and in any event no later than the second Business Day
after the date of receipt thereof, all of such Person’s Collections in one of
the Deposit Accounts of such Person set forth on Item 6.19(a) of the Disclosure
Schedule.  The Borrower will use commercially reasonable efforts to ensure,
prior to any termination or expiration of the Control Agreement relating to the
Deposit Accounts initially set forth on Item 6.19(a) of the Disclosure Schedule,
that such Deposit Accounts are replaced with Deposit Accounts subject to a
Control Agreement.  So long as no Default has occurred and is continuing (except
with respect to the Deposit Accounts initially set forth in Item 6.19(a) of the
Disclosure Schedule, which Deposit Accounts may be replaced at any time, subject
to the proviso to this sentence), the Borrower may amend Item 6.19(a) and Item
6.19(b) of the Disclosure Schedule to add or replace one or more of the Deposit
Accounts; provided, however, that (i) the prospective depository institution at
which such Deposit Account will be held shall be reasonably satisfactory to the
Administrative Agent and (ii) in the event such Deposit Account will replace or
be in addition to a Deposit Account set forth on Item 6.19(a) of the Disclosure
Schedule hereto, prior to the time of the opening of such Deposit Account, the
Borrower or relevant Subsidiary and such prospective depository institution
shall use commercially reasonable efforts to have executed and delivered to the
Administrative Agent a Control Agreement in respect of such Deposit
Account.  The Borrower shall close or cause to be closed any of such Deposit
Accounts (and establish replacement Deposit Accounts in accordance with the
foregoing sentence) promptly and in any event within 30 days of notice from the
Administrative Agent that the creditworthiness of any depository institution
holding such Deposit Account is no longer acceptable in the Administrative
Agent’s reasonable judgment, or as promptly as practicable and in any event
within 60 days of notice from the Administrative Agent that the operating
performance, funds transfer, or availability procedures or performance of the
depository institution holding such Deposit Account is no longer acceptable in
the Administrative Agent’s reasonable judgment.”
 
 
11

--------------------------------------------------------------------------------

 
(bb) Amendment to Section 7.1.12 of the First Lien Credit Agreement.  Section
7.1.12 of the First Lien Credit Agreement is hereby deleted and replaced in its
entirety with the following:
 
“SECTION 7.1.12.  Hedging Agreements.  The Borrower shall not assign, terminate
or unwind any of the Hedging Agreements reflected in the hedging positions set
forth on Item 7.1.12 of the Disclosure Schedule or sell any of such Hedging
Agreements if the effect of such action (when taken together with any other
Hedging Agreements executed contemporaneously with the taking of such action)
would have the effect of canceling its positions under such Hedging Agreements
unless such actions (a) are undertaken (i) with prior written notice to and
approval from (which approval shall not be unreasonably withheld or delayed) the
Administrative Agent and (ii) for the purpose of repositioning volumes for later
or earlier months, for the purpose of eliminating production obligations in
anticipation of temporary production shutdowns due to storms or other force
majeure events, for the purpose of eliminating production obligations while
maintaining hedge volumes and minimum prices for the Borrower or any of its
Subsidiaries or for the purpose of placing such obligations under other Hedging
Agreements that provide higher minimum prices for the Borrower or any of its
Subsidiaries, and (b) are in compliance with the restrictions set forth in
Section 7.2.20.  As of the date of any determination or redetermination of the
Borrowing Base, the Borrower shall maintain hedging positions that are
acceptable to the Administrative Agent, acting reasonably.”
 
(cc) Amendment to Section 7.1.13 of the First Lien Credit Agreement.  Section
7.1.13 of the First Lien Credit Agreement is hereby amended by deleting clause
(b) thereof in its entirety and renumbering the section accordingly.
 
(dd) Amendment to Section 7.1.16 of the First Lien Credit Agreement.  Section
7.1.16 of the First Lien Credit Agreement is hereby amended by deleting clause
(a) thereof in its entirety and renumbering the section accordingly.
 
(ee) Amendment to Section 7.2.3(o) of the First Lien Credit Agreement.  Section
7.2.3(o) of the First Lien Credit Agreement is hereby deleted and replaced in
its entirety with the following:
 
“(o)  royalties, overriding royalties, reversionary interests, production
payments and similar burdens granted by the Borrower or any of its Subsidiaries
with respect to its Oil and Gas Properties to the extent such burdens do not
reduce the Borrower’s or such Subsidiary’s net interests in production in its
Oil and Gas Properties below the interests reflected in each Reserve Report or
the interests warranted under this Agreement or the Mortgage and do not operate
to deprive the Borrower or any of its Subsidiaries of any material rights in
respect of its assets or properties (except for rights customarily granted with
respect to such interests);”
 
 
12

--------------------------------------------------------------------------------

 
(ff) Amendment to Section 7.2.4(a) of the First Lien Credit Agreement.  Section
7.2.4(a) of the First Lien Credit Agreement is hereby deleted and replaced in
its entirety with the following:
 
“(a)  The Borrower will not permit the Total Leverage Ratio (i) as of the last
day of the Fiscal Quarter ending December 31, 2009 to be greater than 4.5 to
1.00, (ii) as of the last day of the Fiscal Quarter ending March 31, 2010 to be
greater than 3.75 to 1.00 and (iii) as of the last day of any Fiscal Quarter
ending thereafter to be greater than 3.5 to 1.00.”
 
(gg) Amendment to Section 7.2.4(d) of the First Lien Credit Agreement.  Section
7.2.4(d) of the First Lien Credit Agreement is hereby amended by replacing the
date in the parenthetical “June 30, 2009” with the date “December 31, 2009”.
 
(hh) Amendment to Section 7.2.7 of the First Lien Credit Agreement.  Section
7.2.7 of the First Lien Credit Agreement is hereby deleted and replaced in its
entirety with the following:
 
“SECTION 7.2.7.  [Intentionally Blank].”
 
(ii) Amendment to Section 7.2.10(d) of the First Lien Credit Agreement.  Section
7.2.10(d) of the First Lien Credit Agreement is hereby amended by adding the
word “an” immediately prior to the word “Investment”.
 
(jj) Amendment to Section 7.2.10(e) of the First Lien Credit Agreement.  Section
7.2.10(e) of the First Lien Credit Agreement is hereby amended by deleting the
following phrases: (i) “(including any interest in the Southwest Speaks field in
Lavaca County, Texas)” and (ii) “except in the case of the Approved Southwest
Speaks Sale,”.
 
(kk) Amendment to Section 7.2.10 of the First Lien Credit Agreement.  Section
7.2.10 of the First Lien Credit Agreement is hereby amended by adding the
sentence “If a Disposition is a “Collateral Disposition” (as defined in the
Second Lien Indenture) and the proceeds therefrom are not otherwise required to
be applied or paid pursuant to this Agreement, Borrower may fulfill its
obligations to hold such proceeds in a “Collateral Disposition Proceeds Account”
(and subject to the Second Lien Agent’s rights therein) as provided under
Section 4.10 of the Second Lien Indenture.” at the end of such Section 7.2.10.
 
(ll) Amendment to Section 7.2.11(a) of the First Lien Credit Agreement.  Section
7.2.11(a) of the First Lien Credit Agreement is hereby amended by replacing the
phrase “any of the Transaction Documents (other than the PP Debt Documents and
the Second Lien Note Documents), other than non-material amendments,
supplements, waivers or other modifications that individually or in the
aggregate would not be materially adverse to the Secured Parties” with the
phrase “[Intentionally blank]”.
 
(mm) Amendment to Section 7.2.12 of the First Lien Credit Agreement.  Section
7.2.12 of the First Lien Credit Agreement is hereby amended by deleting clause
(d) thereof in its entirety and renumbering the section accordingly.
 
 
13

--------------------------------------------------------------------------------

 
(nn) Amendment to Section 8.1.9(a) of the First Lien Credit Agreement.  Section
8.1.9(a) of the First Lien Credit Agreement is hereby amended by adding the word
“its” immediately preceding the word “debts”.
 
(oo) Amendment to Article 8 of the First Lien Credit Agreement.  Article 8 of
the First Lien Credit Agreement is hereby amended by adding the following new
Section 8.1.12 immediately following Section 8.1.11:
 
“SECTION 8.1.12.  Change in Management.  John Daniel Schiller, Jr. shall cease
to be the Chief Executive Officer of the Parent (except as a result of his death
or disability) and a successor reasonably acceptable to the Administrative Agent
and the Required Lenders is not appointed within one hundred eighty (180) days
thereafter.”
 
(pp) Amendment to Section 9.6 of the First Lien Credit Agreement.  Section 9.6
of the First Lien Credit Agreement is hereby amended by replacing the phrase
“Mayer, Brown, Rowe & Maw LLP” with the phrase “Mayer Brown LLP”.
 
(qq) Amendment to Section 9.13 of the First Lien Credit Agreement.  Section 9.13
of the First Lien Credit Agreement is hereby amended by deleting the first
sentence thereof in its entirety and replacing it with the following:
 
“Except as otherwise set forth herein, neither the Syndication Agent nor either
of the Lead Arrangers shall have any right, power, obligation, liability,
responsibility or duty under this Agreement (or any other Loan Document) other
than those applicable to all Lenders as such.”
 
(rr) Amendment to Section 10.3 of the First Lien Credit Agreement.  Section 10.3
of the First Lien Credit Agreement is hereby amended by (i) adding the term
“Lead” immediately prior to the word “Arrangers” and (ii) replacing the phrase
“Mayer, Brown, Rowe & Maw LLP” with the phrase “Mayer Brown LLP”.
 
(ss) Amendment to Section 10.4(a) of the First Lien Credit Agreement.  Section
10.4(a) of the First Lien Credit Agreement is hereby amended by deleting the
phrase “, including all Indemnified Liabilities arising in connection with the
Transaction”.
 
(tt) Amendment to Section 10.11(a)(i) of the First Lien Credit
Agreement.  Section 10.11(a)(i) of the First Lien Credit Agreement is hereby
amended by deleting clause (D) in its entirety and renumbering such section
accordingly.
 
(uu) Amendment to Article 10 of the First Lien Credit Agreement.  Article 10 of
the First Lien Credit Agreement is hereby amended by deleting Section 10.21 in
its entirety and renumbering “Section 10.22” as “Section 10.21”.
 
(vv) Amendment to Schedule I to the First Lien Credit Agreement.  Schedule I to
the First Lien Credit Agreement is hereby amended by deleting Schedule I in its
entirety and replacing it with a new Schedule I attached as Exhibit A hereto.
 
 
14

--------------------------------------------------------------------------------

 
(ww) Amendment to Schedule II to the First Lien Credit Agreement.  Schedule II
to the First Lien Credit Agreement is hereby amended by deleting Schedule II in
its entirety and replacing it with a new Schedule II attached as Exhibit B
hereto.
 
Section 3. Conditions to Effectiveness.  This Amendment shall be deemed
effective (subject to the conditions herein contained) as of the date (the
“Effective Date”) upon the Administrative Agent’s receipt of counterparts hereof
duly executed by the Borrower, the Administrative Agent, the Issuers and all of
the Lenders and upon the prior or concurrent satisfaction of each of the
following conditions:
 
(a) Secretaries’ Certificates, etc.  The Administrative Agent shall have
received from each Obligor, as applicable, (a) a copy of a good standing
certificate, dated a date reasonably close to the Effective Date, for such
Obligor from the jurisdiction in which such Obligor is organized and each other
jurisdiction in which such Obligor is qualified to do business and (b) a
certificate, dated as of the Effective Date, duly executed and delivered by such
Obligor’s Secretary or Assistant Secretary, managing member or general partner,
as applicable, as to
 
(1) resolutions of such Obligor’s Board of Directors (or other managing body, in
the case of an Obligor that is not a corporation) then in full force and effect
authorizing, to the extent relevant, the execution, delivery and performance of
this Amendment and each other Loan Document to be executed by such Obligor in
connection herewith;
 
(2) the incumbency and signatures of those of its officers, managers, managing
member or general partner (or officers or managers of its managing member or
general partner), as applicable, authorized to act with respect to this
Amendment and each Loan Document to be executed by such Obligor; and
 
(3) the Organic Documents of such Obligor and the full force and validity
thereof;
 
upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner (or Secretary or Assistant Secretary of the
managing member or general partner), as applicable, of any such Obligor
canceling or amending the prior certificate of such Obligor.
 
(b) Effective Date Certificate.  The Administrative Agent shall have received
the Effective Date Certificate, dated as of the Effective Date and duly executed
and delivered by an Authorized Officer of the Borrower, in which certificate
such Obligor shall agree and acknowledge that the statements made herein shall
be deemed to be true and correct representations and warranties of the Borrower
as of such date, and, at the time each such certificate is delivered, such
statements shall in fact be true and correct.
 
(c) Delivery of Notes.  The Administrative Agent shall have received, for the
account of each Lender that has requested a Note, a Note payable to the order of
such Lender duly executed and delivered by an Authorized Officer of the
Borrower.
 
(d) Financial Information.  The Administrative Agent shall have received:
 
 
15

--------------------------------------------------------------------------------

 
(1) a pro forma consolidated balance sheet of the Borrower as of the Effective
Date which balance sheet shall not be materially inconsistent with the
information previously provided to the Administrative Agent and shall be in form
and substance reasonably acceptable to the Administrative Agent; and
 
(2) the annual financial and operational projections for the Borrower for the
three year period immediately following the Effective Date prepared in good
faith based on available information and estimates determined to be reasonable
at the time such projections were prepared.
 
(e) Initial Reserve Report.  The Lenders shall have received a Reserve Report of
Netherland, Sewell & Associates, Inc., in form and substance satisfactory to the
Administrative Agent and the Required Lenders.
 
(f) Solvency, etc.  The Administrative Agent shall have received a solvency
certificate duly executed and delivered by the chief financial or accounting
Authorized Officer of each Obligor, dated as of the Effective Date,
substantially in the form of Exhibit J to the First Lien Credit Agreement or
otherwise in form and substance satisfactory to the Administrative Agent.
 
(g) Insurance.  The Administrative Agent shall have received (a) a certificate,
reasonably satisfactory to the Administrative Agent, from the Borrower’s and its
Subsidiaries’ insurance broker(s), dated as of (or a date reasonably near) the
Effective Date relating to each insurance policy required to be maintained
pursuant to Section 7.1.4 of the First Lien Credit Agreement as amended hereby,
identifying types of insurance and the insurance limits of each such insurance
policy and naming the Administrative Agent as loss payee, and each of the
Secured Parties as an additional insured, as appropriate, to the extent required
under Section 7.1.4 of the First Lien Credit Agreement as amended hereby and
stating that such insurance is in full force and effect and that all premiums
due have been paid, together with evidence in form and substance satisfactory to
the Administrative Agent that the Assets are covered under the Borrower’s
existing insurance policies (with the same coverages and deductions); and (b) a
summary of casualty, property and other insurance policies currently in effect
and maintained by the Borrower’s Subsidiaries provided by an insurance broker
and stating that such insurance is in full force and effect and that all
premiums due have been paid, in form and substance satisfactory to the
Administrative Agent.
 
(h) Opinions of Counsel.  The Administrative Agent shall have received opinions,
dated the Effective Date and addressed to the Administrative Agent and all
Lenders, from Looper, Reed & McGraw, New York and Texas counsel to the Obligors
in form and substance satisfactory to the Administrative Agent.
 
(i) Fees, Expenses, Breakage, etc.  The Administrative Agent shall have received
for its own account, or for the account of each Lender, as the case may be, all
fees, costs (including breakage costs) and expenses due and payable pursuant to
Sections 3.3 of the First Lien Credit Agreement and, if then invoiced, 10.3 of
the First Lien Credit Agreement and any breakage costs in connection with the
assignments in Section 7 of this Amendment.
 
 
16

--------------------------------------------------------------------------------

 
(j) Patriot Act Disclosures.  The Administrative Agent and each Lender shall
have received all Patriot Act disclosures requested by them, if any, prior to
execution of this Amendment.
 
(k) The Administrative Agent shall have been advised by the Borrower in writing
that the commodity hedging agreements the Borrower had in effect on
November 23, 2009 remain in effect or have been replaced with hedging agreements
with equal or superior total hedge value versus crude and natural gas prices of
$50 oil and $4.50 natural gas.
 
(l) The Borrower shall have confirmed in writing that this Amendment is
permitted by the Intercreditor Agreement with the Second Lien Lenders.
 
(m) The concurrent payment to (i) Lehman (as defined below) of the amount
specified in Section 7(c) of this Amendment and (ii) each Exiting Lender (as
defined below) of the respective amounts specified in Exhibit C to this
Amendment shall have been made.
 
Section 4. Redetermination of Borrowing Base.  The Borrower and the Lenders
hereby agree that effective as of the Effective Date, the Borrowing Base shall
be equal to $350,000,000 until such time as the Borrowing Base is redetermined
or otherwise adjusted pursuant to the terms of the First Lien Credit
Agreement.  The Borrower and the Lenders hereby agree that this determination of
the Borrowing Base shall be deemed to be the determination as required under
Section 2.8.3 of the First Lien Credit Agreement in regards to the Reserve
Report dated December 31, 2009.
 
Section 5. Representations and Warranties.  The Borrower hereby represents and
warrants that after giving effect hereto:
 
(a) the representations and warranties of the Obligors contained in the Loan
Documents (other than Section 6.17 of the First Lien Credit Agreement as amended
hereby solely with respect to the Lehman Hedging Agreement (as defined in the
Second Amendment)) are true and correct in all material respects, other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date;
 
(b) the execution, delivery and performance by the Borrower and each other
Obligor of this Amendment and the other Loan Documents have been duly authorized
by all necessary corporate or other action required on their part and this
Amendment, along with the First Lien Credit Agreement as amended hereby and
other Loan Documents, constitutes the legal, valid and binding obligation of
each Obligor a party thereto enforceable against them in accordance with its
terms, except as its enforceability may be affected by the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the rights or remedies of creditors generally;
 
(c) neither the execution, delivery and performance of this Amendment by the
Borrower and each other Obligor, the performance by them of the First Lien
Credit Agreement as amended hereby nor the consummation of the transactions
contemplated hereby does or shall contravene, result in a breach of, or violate
(i) any provision of any Obligor’s certificate or articles of incorporation or
bylaws or other similar documents, or agreements, (ii) any law or regulation, or
any order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Obligor or any of its Subsidiaries is a party or by which any Obligor
or any of its Subsidiaries or any of their property is bound, except in any such
case to the extent such conflict or breach has been waived by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof;
 
 
17

--------------------------------------------------------------------------------

 
(d) no Material Adverse Effect has occurred since June 30, 2009; and
 
(e) no Default or Event of Default or Borrowing Base Deficiency has occurred and
is continuing.
 
Section 6. Loan Document; Ratification.
 
(a) This Amendment is a Loan Document.
 
(b) The Borrower and each other Obligor hereby ratifies, approves and confirms
in every respect all the terms, provisions, conditions and obligations of the
First Lien Credit Agreement as amended hereby and each of the other Loan
Documents (other than the Lehman Hedging Agreement (as defined in the Second
Amendment)), including without limitation all Mortgages, Security Agreements,
Guaranties, Control Agreements and other Security Documents, to which it is a
party.
 
Section 7. Assignment and Reallocation of Loans, Etc.
 
(a) Effective as of the Effective Date, each of Bank of Montreal, Compass Bank,
as successor in interest to Guaranty Bank, and Whitney National Bank, as a
“Lender” under the 2007 First Lien Credit Agreement (each an “Exiting Lender”),
hereby sells, assigns, transfers and conveys to the Lenders (other than Exiting
Lenders and other than Lehman (as defined below)), ING Capital and Regions Bank
(collectively, the “Purchasing Lenders”) at par and for cash consideration, and
each of the Purchasing Lenders hereby purchases and accepts at par and for cash
consideration, all of the aggregate commitments and outstanding loans of each
Exiting Lender such that, immediately after giving effect to this Amendment
(including any increase of the commitments effectuated hereby) and the payment
to Lehman described in Section 7(c) below, (a) each Exiting Lender shall cease
to be a “Lender” under the First Lien Credit Agreement and the “Loan Documents”
as defined therein and shall relinquish its rights under the Loan Documents
(provided that each Exiting Lender shall retain its rights of indemnification
under the Loan Documents in respect of any circumstance or event or condition
first arising on or prior to the Effective Date) and shall be released from all
of its respective obligations under the 2007 First Lien Credit Agreement and the
other “Loan Documents” as defined therein, and (b) the Percentage of each
Purchasing Lender (including ING Capital and Regions Bank) and the portion of
the Commitment of each such Purchasing Lender (including ING Capital and Regions
Bank), shall be as set forth on Schedule II hereto. The foregoing assignments,
transfers and conveyances are without recourse to any Exiting Lender and without
any warranties whatsoever by the Administrative Agent, any Issuer or any Exiting
Lender or Lehman, in whole or in part, other than that the warranty of any such
Exiting Lender that it has not previously sold, transferred, conveyed or
encumbered the interests being transferred pursuant to this Section 7 (the
"Assigned Shares"). From and after the Effective Date, the Administrative Agent
shall make all payments under the Loan Documents in respect of the Assigned
Shares (including without limitation all payments of accrued but unpaid
interest, commitment fees, unused line fees, letter of credit fees and expense
reimbursements with respect thereto) (x) in the case of any such interest and
fees that shall have accrued prior to the Effective Date, to the respective
Exiting Lenders, and (B) in all other cases, to the respective Purchasing
Lenders; provided that the respective Exiting Lenders, on the one hand, and the
respective Purchasing Lenders, on the other hand, shall make payments directly
among one another in accordance with the payment instructions set forth on the
Schedules hereto to the extent necessary to effect any appropriate adjustments
in any amounts distributed to the respective Exiting Lenders and/or the
respective Purchasing Lenders by the Administrative Agent under the Loan
Documents in respect of the Assigned Shares. Amounts owing to the Exiting
Lenders in respect of the Assigned Shares shall be paid in accordance with the
payment instructions set forth on Exhibit C hereto, and the amounts to be paid
to the Exiting Lenders on the Effective Date in respect of the principal
portions of the Assigned Shares are as set forth on Exhibit C hereto.
 
 
18

--------------------------------------------------------------------------------

 
(b) Each of the Administrative Agent and the Borrower hereby agrees that the
provisions of Section 7(a) satisfy the requirements of Section 10.11 of the
First Lien Credit Agreement. The Administrative Agent hereby waives the
processing fee otherwise required pursuant to Section 10.11(a)(iii) in respect
of the assignments of the Assigned Shares. Each Exiting Lender shall return to
Borrower any original Notes in its possession in respect of its Assigned Share.
 
(c) Notwithstanding any provision to the contrary set forth in Section 4.8 of
the First Lien Credit Agreement, concurrently with the effectiveness of this
Amendment, pursuant to Section 3.1.1(a) of the First Lien Credit Agreement, the
Borrower shall voluntarily prepay the Loans of Lehman Commercial Paper Inc. and
Lehman Brothers Commodity Services Inc. (“Lehman”) (together with any and all
accrued interest and fees due thereon) in an amount equal to $5,388,085.61 under
the First Lien Credit Agreement, such amount to be paid to Lehman as payment in
full of all Loans currently held by or owing to Lehman (including any and all
accrued interest and fees due thereon), and all Lenders hereby agree that,
notwithstanding Section 4.8 of the First Lien Credit Agreement, Lehman shall
have no obligation to purchase from the other Secured Parties any participations
in Credit Extensions made by them that would otherwise be required under said
Section 4.8 to cause Lehman to share such payment ratably (to the extent such
other Secured Parties were entitled to receive a portion of such payment or
recovery) with each of them, and that upon receipt of such voluntary prepayment
and other amounts, Lehman shall cease to be a Lender and Secured Party under the
First Lien Credit Agreement and its Commitments shall immediately and
irrevocably terminate and be reduced to zero ($0) (provided that Lehman shall
remain entitled to its rights pursuant to indemnification and other provisions
of the Loan Documents which by their terms would survive the repayment of the
Loans and the termination of the First Lien Credit Agreement) and shall cease to
have any participation in any Letter of Credit.  From and after the Effective
Date, Lehman shall have no further obligation to fund any amount or extend any
credit under the Loan Documents.  The Administrative Agent and the Lenders
hereby waive the notice requirement and minimum payment requirement of Section
3.1(a) of the First Lien Credit Agreement with respect to the payment under this
Section 7(c).
 
 
19

--------------------------------------------------------------------------------

 
(d) The Borrower on behalf of itself and its successors, assigns, and other
legal representatives (the Borrower and all such other parties collectively, the
“Releasors” and individually, a “Releasor”), hereby jointly, severally, and
jointly and severally, absolutely, unconditionally and irrevocably releases,
remises and forever discharges each Exiting Lender, their successors and
assigns, and their present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (each Exiting Lender and all such other parties
collectively, the “Releasees” and each a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Exiting Lender Claim” and
collectively, “Exiting Lender Claims”) of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which any Releasor
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any nature, cause or thing whatsoever
which arises at any time on or prior to the date of this letter, for or on
account of, or in relation to, or in any way in connection with the Loan
Documents.
 
(e) Each of the Borrower, and each of its Subsidiaries hereby unconditionally
and irrevocably waives all claims, suits, debts, liens, losses, causes of
action, demands, rights, damages or costs, or expenses of any kind, character or
nature whatsoever, known or unknown, fixed or contingent, which any of them may
have or claim to have against Lehman (whether in their capacities as a lender or
otherwise) or its agents, employees, officers, affiliates, directors,
representatives, attorneys, successors and assigns (collectively, the “Lehman
Released Parties”) to the extent arising out of or in connection with the Loan
Documents, including, without limitation, any prior failure by Lehman to fund
any amounts required to be funded by it under the First Lien Credit Agreement
(collectively, the “Lehman Claims”); provided, however, that the foregoing
waiver, release, acquittal and discharge shall not include any claims, suits,
debts, liens, losses, causes of action, demands, rights, damages or costs, or
expenses of any kind, character or nature whatsoever, known or unknown, fixed or
contingent, based upon, attributable to, resulting from or arising in regards to
that certain Hedging Agreement, dated as of June 7, 2007 (the "Lehman Hedging
Agreement"), between Lehman Brothers Special Financing Inc. and Borrower
(collectively, the “Lehman Excepted Claims”).  Each of the Borrower and its
Subsidiaries further agrees forever to refrain from commencing, instituting or
prosecuting any lawsuit, action or other proceeding against any Lehman Released
Party with respect to any and all of the foregoing described waived, released,
acquitted and discharged Lehman Claims (but excluding the Lehman Excepted
Claims) and from exercising any right of recoupment or setoff that it may have
under a master netting agreement or otherwise against any Lehman Released Party
with respect to Obligations under the Loan Documents; provided, however, that
neither the Borrower nor its Subsidiaries shall be prevented from exercising any
rights of recoupment or set-off which they would otherwise be permitted to
exercise pursuant to the terms of the Lehman Hedging Agreement solely to the
extent such rights are exerted directly against Lehman Brothers Special
Financing Inc. and/or Lehman Brothers Holdings Inc. with respect to obligations
arising under the Lehman Hedging Agreement or the related guarantee thereof by
Lehman Brothers Holdings Inc.; provided further that, for the avoidance of
doubt, none of the amounts paid pursuant to Section 7(c) of this Amendment shall
be deemed to satisfy any obligations owing by the Borrower or its Subsidiaries
under the Lehman Hedging Agreement and neither the Borrower nor its Subsidiaries
shall be entitled to exercise or claim any rights of recoupment or set-off in
respect of any such amounts against the obligations of the Borrower or its
Subsidiaries under the Lehman Hedging Agreement.
 
 
20

--------------------------------------------------------------------------------

 
(f) Each party hereto hereby agrees that this Amendment (i) does not impose on
Lehman affirmative obligations or indemnities not already existing as of the
date of its petition commencing its proceeding under chapter 11 of title 11 of
the United States Code, and that could give rise to administrative expense
claims, and (ii) is not inconsistent with the terms of the First Lien Credit
Agreement.
 
Section 8. Costs And Expenses.  As provided in Section 10.3 of the First Lien
Credit Agreement, the Borrower agrees to reimburse Administrative Agent for all
fees, costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation, in
connection with this Amendment and any other agreements, documents, instruments,
releases, terminations or other collateral instruments delivered by the
Administrative Agent in connection with this Amendment.
 
Section 9. GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
 
Section 10. Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 11. Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing one or
more counterparts.  Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.
 
Section 12. No Waiver.  The express waivers set forth herein are limited to the
extent expressly provided in this Amendment and, except as expressly set forth
in this Agreement, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any default of the Borrower or any other
Obligor or any right, power or remedy of the Administrative Agent or the other
Secured Parties under any of the Loan Documents, nor constitute a waiver of (or
consent to departure from) any terms, provisions, covenants, warranties or
agreements of any of the Loan Documents.  The parties hereto reserve the right
to exercise any rights and remedies available to them in connection with any
present or future defaults with respect to the First Lien Credit Agreement or
any other provision of any Loan Document.
 
 
21

--------------------------------------------------------------------------------

 
Section 13. Successors and Assigns.  This Amendment shall be binding upon the
Borrower and its successors and permitted assigns and shall inure, together with
all rights and remedies of each Secured Party hereunder, to the benefit of each
Secured Party and the respective successors, transferees and assigns.
 
Section 14. Entire Agreement.  THIS AMENDMENT, THE FIRST LIEN CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Signature Pages Follow]
 

 
 
22

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.
 
BORROWER:


ENERGY XXI GULF COAST, INC.




By: /s/ Rick
Fox                                                                      
Name:  Rick Fox
Title:  Chief Financial Officer

 
 
S-1

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT, ISSUERS AND LENDERS:


THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent, Issuer and Lender




By: /s/ Phillip R. Ballard 
Name: Phillip R. Ballard
Title: Managing Director



 
 
 
S-2

--------------------------------------------------------------------------------

 



BNP PARIBAS, as Issuer and Lender




By:  /s/ Betsy
Joche                                                                      
Name: Betsy Joche
Title:  Director




By: /s/ Greg Smothers                                                           
Name: Greg Smothers
Title: Director

 
 
S-3

--------------------------------------------------------------------------------

 



AMEGY BANK NATIONAL ASSOCIATION, as Lender




By: /s/ Reid
Springmeyer                                                                      
Name: Reid Springmeyer
Title: Assistant Vice President

 
 
S-4

--------------------------------------------------------------------------------

 



THE BANK OF NOVA SCOTIA, as Lender




By: /s/ David G.
Mills                                                           
Name: David G. Mills
Title: Managing Director





 
 
S-5

--------------------------------------------------------------------------------

 



TORONTO DOMINION (TEXAS) LLC, as Lender




By: /s/ Ian
Murray                                                                      
Name: Ian Murray
Title: Authorized Signatory

 
 
S-6

--------------------------------------------------------------------------------

 



CAPITAL ONE, NATIONAL ASSOCIATION, as Lender




By: /s/ Peter
Shen                                                                      
Name: Peter Shen                                      
Title: Vice President

 
 
S-7

--------------------------------------------------------------------------------

 



NATIXIS, as Lender




By: /s/ Carlos
Quinteros                                                                      
Name: Carlos Quinteros
Title: Director




By: /s/ Louis P. Laville,
III                                                                      
Name: Louis P. Laville, III
Title: Managing Director



 
 
S-8

--------------------------------------------------------------------------------

 



ALLIED IRISH BANKS p.l.c., as Lender




By: /s/Mark Connelly                                                           
Name: Mark Connelly
Title: Senior Vice-President




By: /s/ James
Giordano                                                           
Name: James Giordano
Title: Assistant Vice-President





 
 
S-9

--------------------------------------------------------------------------------

 



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender




By: /s/ Nupur
Kumar                                                                      
Name: Nupur Kumar
Title: Vice-President




By: /s/ Kevin
Buddhdew                                                                      
Name: Kevin Buddhdew
Title: Associate





 
 
S-10

--------------------------------------------------------------------------------

 



UBS LOAN FINANCE LLC, as Lender




By: /s/ Ira R.
Otsa                                                                      
Name: Ira R. Otsa
Title: Associate Director
         Banking Products Services, US


 
 
By: /s/ Marie A. Haddad 
Name: Marie A. Haddad
Title: Associate Director
         Banking Products Services, US



S-
24685236 06020964
 
S-11

--------------------------------------------------------------------------------

 



BMO CAPITAL MARKETS FINANCING, INC., as Lender but solely for purposes of
Section 7 of the Amendment




By: /s/ Richard A.
Garcia                                                                      
Name: Richard A. Garcia
Title: Director

 
 
S-12

--------------------------------------------------------------------------------

 



COMPASS BANK, as successor in interest to Guaranty Bank, as Lender but solely
for purposes of Section 7 of the Amendment




By: /s/ Spencer
Stasney                                                                      
Name: Spencer Stasney
Title: Vice President

 
 
S-13

--------------------------------------------------------------------------------

 

LEHMAN COMMERCIAL PAPER INC., as Lender but solely for purposes of Section 7 of
the Amendment




By: /s/ Ashvin
Rao                                                                      
Name: Ashvin Rao
Title: Managing Director

 
 
S-14

--------------------------------------------------------------------------------

 

WHITNEY NATIONAL BANK, as Lender but solely for purposes of Section 7 of the
Amendment




By: /s/ William
Jochetz                                                           
Name: William Jochetz
Title: Lending Officer



 
 
S-15

--------------------------------------------------------------------------------

 

ING CAPITAL LLC, as Lender, including for
purposes of Section 7 of the Amendment




By: /s/ Charles E.
Hall                                                           
Name: Charles E. Hall
Title: Managing Director



 
 
S-16

--------------------------------------------------------------------------------

 

REGIONS BANK, as a Lender, including for purposes of Section 7 of the Amendment




By: /s/ Kelly L. Elmore
III                                                                      
Name: Kelly L. Elmore III
Title: Senior Vice President

 
 
S-17

--------------------------------------------------------------------------------

 



ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:


ENERGY XXI GOM, LLC




By: /s/ Rick Fox                                                
Name:  Rick Fox
Title:    Chief Financial Officer


ENERGY XXI TEXAS ONSHORE, LLC




By: /s/ Rick Fox                                                           
Name:  Rick Fox
Title:    Chief Financial Officer


ENERGY XXI ONSHORE, LLC




By: /s/ Rick Fox                                                           
Name:  Rick Fox
Title:    Chief Financial Officer



 
 
S-18

--------------------------------------------------------------------------------

 



ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE FIRST LIEN
CREDIT AGREEMENT:


ENERGY XXI U.S.A., INC




By:  /s/ Rick
Fox                                                                      
Name:  Rick Fox
Title:    Chief Financial Officer


 



 
 
S-19

--------------------------------------------------------------------------------

 

LEHMAN BROTHERS COMMODITY SERVICES INC., as Lender but solely for purposes of
Section 7 of the Amendment




By: /s/ Steven Cohn                                                           
Name: Steven Cohn
Title: Co-Treasurer

 
 
S-20

--------------------------------------------------------------------------------

 
